UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K (Mark one) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52007 LID HAIR STUDIOS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-2718075 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) Avenida Atlantica 1260, Apt 801, Rio de Janeiro, RJ Brazil 22021-000 Tel: 604-628-4658 Fax:425-920-1020 (Address and telephone number of registrant's principal executive offices) Incorp Services 3155 East Patrick Lane, Suite 1, Las Vegas, NV 89120-3481 Tel: 702-866-2500 (Name, address and telephone number for Agent for Service) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Shares (Title of class) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.
